Citation Nr: 1711380	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to the service-connected left knee patellofemoral syndrome and associated instability (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1981 to July 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Board reopened the underlying claim for service connection for a low back disorder on the basis of new and material evidence; and then remanded the reopened claim to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The appeal has been returned to the Board for adjudication.

Also as an initial matter, the Board notes that the issue of entitlement to a rating higher than 30 percent for migraine headaches has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's chronic back disability, identified as lumbar spine degenerative joint disease (DJD/arthritis), was not caused by her military service nor had its onset in military service, nor was caused or aggravated by the Veteran's service-connected left knee strain.  Arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation.




CONCLUSION OF LAW

Service connection for a low back disorder, including as secondary to the service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Board notes that this case was remanded in August 2014 primarily for the AOJ to allow the Veteran an opportunity to offer lay statements, which have since been offered by the Veteran and her husband in October 2014 and April 2015; and to arrange a VA examination for a medical opinion on the etiology of the Veteran's claimed low back disorder, which was obtained in the October 2014 VA examination report and February 2015 medical opinion report, as discussed below.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

As noted, the Veteran was provided with an October 2014 VA spine examination and a February 2015 medical opinion by the same examiner (the reports of which have been associated with the claims file), at the specific request of the Board, per the August 2014 Board remand.  Altogether, the Board finds this examination and medical opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion based on the physical evaluation, consideration of the lay contentions, and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In making this determination, the Board acknowledges that the Veteran has objected to the accuracy and adequacy of the VA spine examination conducted during this appeal, particularly that the examiner did not consider the Veteran's medical history, including pertinent service treatment records and post-service treatment records.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of the October 2014 VA examination report, conducted by the same physician who offered the February 2015 VA medical nexus opinion, the Board observes that the examiner reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  Indeed, the October 2014 VA examination report contains the Veteran's specific reported medical history of seeking attention for back problems post-service, during the late 1980s and throughout the 1990s at various military and VA treatment facilities, so such treatment was clearly considered, as well as the Veteran's lay contentions of a continuity of back pain symptoms since an in-service injury slipping on the floor as a cook in 1983.  See October 2014 VA examination report, at 4.  Overall, the Board concludes that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board further notes that in letters received from the Veteran and her spouse in April 2015 and October 2014, respectively, it is their assertion that the Veteran did not undergo a physical examination when she separated from service because she was pregnant at the time.  As will be discussed in greater detail below, however, the record shows that one month prior to her separation from service, in June 1981, she received a Chapter 8 physical examination and was found to be qualified for separation.  Thus, it cannot be said that the Veteran did not receive an examination at the time of her separation from service.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for a Back Disorder

The Veteran is seeking service connection for a back condition which she believes is either the result of her active military service or was caused or aggravated by his service-connected left knee disability.  She asserts that she injured her back when she slipped on a greasy floor during cooking duties while in service, and that she has had persistent back pain since.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Veteran does not meet the criteria for presumptive service connection.  The record does not show that lumbar spine arthritis was diagnosed during service or within a year following separation, that is, by July 1988.  To that end, the Board notes that the Veteran was examined by VA in January 1993.  At that time, she was noted to have "[i]ntermittent low back pain, minimal, intermittently symptomatic," but no diagnosis was given for the Veteran's low back.  

Currently, the Veteran does have a diagnosed back disability affecting her lower back (lumbar spine).  The October 2014 VA examiner, based on x-ray imaging, gave the Veteran a diagnosis of degenerative joint disease (arthritis) of the lumbar spine, with radiculopathy.

Regarding in-service incurrence, the Board acknowledges that a review of the Veteran's service treatment records does show a single instance of in-service back problems, but there is no indication that the complaint of low back pain was due to injury, as alleged by the Veteran.  In July 1986, the Veteran complained of lower left back pain for two days, but did not report any history of trauma or injury to the back, and the physician attributed such pain to a diagnosis of urinary tract infection.  The June 1987 separation examination report shows that the Veteran was assessed as having a "normal" clinical evaluation of the spine and found to be qualified for separation.  In the associated report of medical history, which was completed by the Veteran, she denied "recurrent back pain", whereas she did note her pregnancy and reported other problems, such as headaches and eye problems.  The service treatment records were otherwise unremarkable for any complaints, treatment or diagnoses related to a low back injury or disease.  

As for whether the Veteran's present back disability either began during or was otherwise caused by his military service, there is a highly probative negative nexus opinion against the claim.  In particular, the Veteran underwent a VA examination of the spine in October 2014.  Although the examiner declined at that time to offer an opinion due to unavailability of the claims file, the same VA examiner offered a negative nexus opinion against the claim in February 2015, upon review of the claims file and medical records.  The examiner opined that it is less than 50 percent likely that the present back disorder was incurred in or resulting from active duty military service.  The rationale provided by the examiner cited that there is no medical documentation to connect the current back disorder with active duty service, especially since the discharge exam in June 1986 did not show a problem.  The examiner also indicated in the rationale that the documentation of back issues for the present back disorder began many years after service.

The Board finds that the above medical opinion against the possibility of direct service connection is highly probative evidence against the possibility that the Veteran's lumbar spine DJD is related to service, given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

Notably, the Veteran and her husband have provided lay statements as to her in-service back injury and pain, and a long history of back pain dating back to service, which they have been competent to observe and experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has not credibly shown that her present low back pain has continued since service since this is inconsistent with the service treatment records, and thus, her assertions in this regard have little probative value.  Here, to the extent the Veteran is asserting continuity of symptomatology from service, it was specifically found at time of separation from service that she did not have any continuing symptomatology of back pain.  As mentioned, the June 1987 separation examination report showed a "normal" clinical evaluation of the spine and the Veteran denied "recurrent back pain" in her report of medical history.

Further, there are post-service treatment records documenting three separate intercurrent low back injuries, which further renders her statements as not credible.  Ft. Sill, Oklahoma Army hospital treatment records reveal that in March 1990 and again in November 1990, the Veteran complained of lower back pain and was assessed with lumbar strain, due to separate post-service housecleaning injuries to her low back.  A Tampa, Florida VA Medical Center treatment record for March 2002 similarly found acute low back pain, after the Veteran was mopping a week before.  

The Board has also considered the possibility of secondary service connection.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the February 2015 VA medical opinion, the VA examiner opined that the Veteran's back condition was less than 50 percent likely either resulting from or aggravated by the Veteran's service-connected left knee disability.  The examiner reasoned that there is no evidence that this Veteran has an antalgic gait or chronically uses a cane, which may shift weight and place abnormal stress on one side of the back.  The examiner also noted the medical records did not indicate a connection between the low back condition and left knee condition, nor to support aggravation of the low back condition by the service-connected left knee condition.  

The Board notes that, as a layman, the Veteran is not competent to attribute her back pain as proximately due to or chronically aggravated by another disability, such as her left knee disability, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a low back disorder, including as secondary to the service-connected left knee disability, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


